ORDER

WOLF, District Judge.
On June 24, 2010, the Supreme Court decided a series of cases concerning honest services fraud under 18 U.S.C. §§ 1341, 1343, and 1346 which affect the defendants’ pending motions to dismiss such charges in this ease. See Skilling v. United States, - U.S. -, 130 S.Ct. 2896, 177 L.Ed.2d 619, 2010 WL 2518587 (2010); Weyhrauch v. United States, - U.S. -, 130 S.Ct. 2971, 177 L.Ed.2d 705, 2010 WL 2518696 (2010) (per curiam); Black v. United States, - U.S. -, 130 S.Ct. 2963, 177 L.Ed.2d 695, 2010 WL 2518593 (2010).
Accordingly, it is hereby ORDERED that the parties confer and:
1.Defendants, by July 30, 2010, either withdraw the pending motions to dismiss or file renewed motions with supporting memoranda which, among other things, address the implications of the foregoing decisions for this case.
2. If the motions to dismiss are renewed, the government shall respond to them by August 30, 2010.
3. Any replies shall be filed by September 24, 2010.